Citation Nr: 0629708	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  05-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to an increased rating for PTSD and 
assigned a 30 percent rating.  The RO denied the veteran's 
claim seeking entitlement to an increased rating for a 
lumbosacral strain and maintained the disability's 20 percent 
evaluation.
 
Following the certification and transfer of this appeal to 
the Board, the veteran submitted additional evidence in 
support of his claim in the form of a one page medical 
statement from Dr. J.S.  VA regulation normally requires such 
evidence to be first reviewed by the agency of original 
jurisdiction (AOJ) absent a waiver from the veteran.  
38 C.F.R. § 20.1304(c).  However, this medical statement was 
already in the claims folder, having been previously received 
by the Board in December 1988.  Therefore, there is no need 
for either a waiver or additional AOJ review, and the Board 
will proceed with its review of the veteran's claims.

The issue of entitlement to an increased rating for PTSD, 
currently evaluated as 30 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is productive of forward 
flexion of the lumber spine to 45 degrees; extension to 0 
degrees; lateral bending to the left and right to 15-20 
degrees in each direction; unremarkable posture and gait; no 
abnormal curvatures of the lumbar spine; no real spasm; no 
wasting of the buttocks of the lower extremity musculature; 
symmetrical strength; symmetrical deep tendon reflexes 
(DTRs); symmetrical extensor hallocis longus (EHL); no 
sensory depravation of the lower extremities; no bowel or 
bladder dysfunction; X-ray evidence of mild degenerative 
spondylosis of the lumber spine; and pain on movement and 
repeated use.  

2.  The competent medical evidence of record does not 
establish a diagnosis of ankylosis of the thoracolumbar, 
cervical, or entire spine; a diagnosis of intervertebral 
disc syndrome with incapacitating episodes; or objective 
evidence of neurological symptoms that would warrant a 
separate rating.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's lumbosacral strain have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b)-(c); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim in a 
January 2004 letter, prior to the April 2004 rating decision.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to substantiate his claim for an 
increased rating, medical evidence must demonstrate a greater 
level of disability than previously assessed.
 
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO instructed the veteran to submit medical evidence showing 
a greater level of disability such as private medical records 
or employer records.  The RO also requested that the veteran 
provide sufficient identifying information regarding both 
private and governmental records relevant to his claim that 
he would like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that it would schedule him for 
a VA medical examination; that VA would assist him in getting 
any records, including service records, VA Medical Center 
(VAMC) records, records from other Federal agencies, and 
employment or private medical records, which the veteran told 
VA about; and that VA would help him obtain private treatment 
records if he filled out certain Release of Information forms 
that would authorize the RO to assist him in this regard, and 
the RO provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to his claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The RO told him, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date if an increase is 
granted for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  The veteran was provided with a VA general medical 
examination to include the spine in February 2004.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Background

The veteran received a VA general medical examination in 
February 2004 to include examination of the spine.  He 
reported increasing, constant pain, which he rated as 7 out 
of 10.  He stated the pain made it difficult to sleep; 
hindered his ability to carry his children; and was 
aggravated by lifting, bending, and carrying or picking up 
anything.  He obtains some relief by getting off of his feet.  
The veteran denied using a cane, crutches, a back support, or 
a brace.  He takes over-the-counter pain medicine such as 
Tylenol or Excedrin for the pain.  The veteran stated that he 
used to work as a commercial fisherman but had to quit in 
1986 or 1985 due to his back pain and his mental health 
disorder.  He denied having any periods of incapacitation and 
ever having surgery on his back.

The examiner indicated having received and reviewed the 
claims folder.  The examiner found the veteran's posture and 
gait to be unremarkable; no abnormal curvatures of the lumbar 
spine; and no real spasm.  The veteran was able to forward 
flex to 45 degrees, but could not flex further due to pain; 
extension was to 0 degrees; his pelvic tilted but did not 
really extend, which the veteran ascribed to pain; lateral 
bending to the left and right was 15-20 degrees with pain; no 
wasting was noted of the buttocks of the lower extremity 
musculature; strength was symmetrical; DTRs were symmetrical; 
EHL was symmetrical; no sensory depravation of the lower 
extremities; no bowel or bladder dysfunction.  X-rays of the 
lumbar spine revealed mild degenerative spondylosis.  The 
veteran was diagnosed with degenerative spondylosis of the 
lumbosacral spine.  Based upon the veteran's back diagnosis, 
and a diagnosis of degenerative changes in the phalangeal 
joints of both hands, the examiner concluded that the veteran 
would not be considered unemployable.

In his Notice of Disagreement, received May 2004, the veteran 
reported that he cannot work; his back hurts all of the time; 
he can't sleep at night; cannot carry his daughter; and 
cannot see a doctor because he does not have dependable 
access to a car.
 
In his Substantive Appeal, received January 2005, the veteran 
reported sleeping difficulties due to his back pain, which he 
rated as 8 out of 10.  He indicated that his back hurts 
constantly; he is unable to sit or stand for long periods of 
time due to pain; he cannot pick things up, including bending 
down and picking up his 2 1/2 year old daughter; and he is 
unable to do any prolonged walking.

As noted above in the Introduction, the veteran submitted a 
medical statement from Dr. J.S. regarding the veteran's 
eligibility for food stamp assistance from the Georgia 
Department of Human Resources.  The statement briefly noted a 
low back strain described as slow in resolving.  While the 
statement itself is undated, the form was received by the VA 
in December 1988.  Where, as in this case, an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the Board finds 
that this medical statement, dated at least 14 years prior to 
the veteran's instant claim and recent VA medical 
examination, has no probative value or bearing on his present 
level of disability for the purpose of determining an 
increased rating.
 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may also 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) (mandating consideration of functional loss due to 
pain on use or during flare-ups when rating a disability 
based upon the limitation of motion diagnostic codes).
 
With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45; see Deluca, 8 Vet. App. at 207.  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
and to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran in this case is currently assigned a 20 percent 
disability rating under Diagnostic Code (DC) 5237 for a 
lumbosacral strain with degenerative changes.  38 C.F.R. 
§ 4.71a.  After a careful consideration of the evidence of 
record, the Board finds that a rating in excess of 20 percent 
is not warranted.
 
Under the new General Rating Formula for Disease and Injuries 
of the Spine (General Rating Formula), applicable to the 
veteran's November 2003 claim, disability ratings for DCs 
5235 to 5243 are to be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury of 
disease.  DC 5243 may instead be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes if the formula would result in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; the combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.

A 30 percent rating is warranted when forward flexion of the 
cervical spine is limited to 15 degrees or less, or there is 
favorable ankylosis of the entire cervical spine.  Id.
                
A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  Id.

Note (1) under the General Rating Formula instructs VA to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2) 
provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is 0 to 45 degrees; extension 
is 0 to 45 degrees; left and right lateral flexion are 0 to 
45 degrees; and left and right lateral rotation are 0 to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees; extension is 0 to 30 degrees; left and 
right lateral flexion are 0 to 30 degrees; and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The evidence of record establishes that the veteran is 
entitled to a 20 percent disability rating for his lower 
back, but not to a higher evaluation.  A 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
between 30 and 60 degrees, and on examination in February 
2004, the veteran was able to forward flex to 45 degrees.  
His cervical spine is not implicated in his diagnosed 
disability; therefore a 30 percent rating is not applicable.  
A 40 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted above, the veteran was able to forward flex to 45 
degrees, and he has not been diagnosed with either favorable 
or unfavorable ankylosis of the thoracolumbar spine.  Without 
a diagnosis of ankylosis, he does not warrant a 50 or 100 
percent rating.  Accordingly, based upon the competent 
medical evidence of record, the Board finds that the 
preponderance of the evidence weighs against a disability 
rating in excess of 20 percent for the veteran's lower back 
disability.

The Board notes that under the General Rating Formula, pain 
is specifically contemplated in the disability rating 
assigned.  As set out above, the disability ratings are 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. Thus, while 
the Board acknowledges the pain reported by the veteran, an 
increased rating based solely on the veteran's complaints of 
pain is not deemed appropriate.  Additionally, the veteran's 
complaints of difficulty and pain in bending over to pick up 
his daughter and objects do not, when viewed in conjunction 
with the medical evidence, tend to establish functional loss, 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
Board notes that on examination in February 2004, no wasting 
was noted of the buttocks of the lower extremity musculature 
and strength was symmetrical.

The VA examiner found no objective neurologic abnormalities 
during the examination, including no sensory deprivation of 
the lower extremities and no bowel or bladder dysfunction.  
The veteran is therefore not entitled to a separate rating 
pursuant to Note (1) under the General Rating Formula.  
38 C.F.R. § 4.71a.

As the veteran has not been diagnosed with intervertebral 
disc disease, consideration of the veteran's disability under 
the Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes is not appropriate.  During the 
February 2004 examination, the veteran specifically denied 
experiencing any periods of incapacitation.

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
While the veteran has indicated that his back disability 
ended his career as a commercial fisherman in 1986, the 
claims folder does not contain objective evidence indicating 
his current lower back disability either serves as a complete 
bar to any form of gainful employment or would cause marked 
interference in finding such employment.  The VA examiner 
explicitly found that the veteran's back disability, even 
when combined with degenerative changes in the phalangeal 
joints of his hands, did not render him unemployable, and the 
veteran's claim for total disability based upon individual 
unemployability was denied by the RO in April 2004.  The 
veteran did not appeal the decision.  The record also does 
not show that the veteran's back requires frequent periods of 
hospitalization.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to a disability rating in excess of 20 percent is denied.


ORDER

Entitlement to an increased disability rating for a 
lumbosacral strain, currently evaluated as 20 percent 
disabling, is denied.


REMAND

The veteran is seeking entitlement to a higher rating in 
excess of 30 percent for his service-connected PTSD.  The 
Board finds a remand is necessary to provide the veteran with 
a VA examination that accurately addresses the nature and 
severity of his PTSD in the context of the applicable rating 
criteria.

The RO granted the veteran's claim for an increased rating in 
April 2004, increasing his previous rating of 10 percent for 
an anxiety reaction to 30 percent for PTSD.  In his August 
2004 Notice of Disagreement, the veteran argued he was 
entitled to a rating greater than 30 percent.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The RO based its 30 percent evaluation upon a VA mental 
disorder examination conducted in February 2004.  The Board 
initially notes that prior to the examination, the veteran's 
disability was rated as an anxiety reaction, and the 
examination itself was titled "Mental Disorders (Except PTSD 
and Eating Disorders)."  While the VA examiner found that 
the veteran's symptomatology was more accurately diagnosed as 
PTSD than as an anxiety reaction, due to the fact that PTSD 
did not exist as a diagnosis when the veteran was originally 
evaluated, it is not clear what effect the classification of 
the examination as one for disorders "except PTSD" may have 
had.  There is no indication in the examination report that 
any specific PTSD tests were conducted.

The examination did not adequately assess the veteran's 
symptoms in a manner amendable to the rating criteria found 
in 38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, 
while the examiner reported that the veteran had been married 
three times, this was not discussed in terms of the clinical 
symptomatology it could indicate.  Aside from mentioning the 
veteran's marriages, the examiner provided little assessment 
of any current social or occupational impairment the veteran 
may be experiencing, such as the ability to establish and 
maintain effective social and work relationships.  Additional 
issues concerning functionality, such as the manifestation of 
obsessional rituals, memory impairment, and impaired 
judgment, were not addressed at all and must be discussed on 
remand.

The veteran's medical records indicate a history of substance 
abuse, though the veteran indicated he quit alcohol and drugs 
seven years prior to the February 2004 examination.  If, on 
remand, the veteran's symptoms indicate the presence of an 
alcohol or other substance abuse disorder, the examiner 
should also provide an opinion as to the likelihood that the 
substance abuse is a result of the veteran's service-
connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not preclude 
a veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability).

The veteran should be given another opportunity to identify 
any relevant medical treatment, either through private or VA 
facilities, that he received since the February 2004 VA 
mental disorder examination.  In accordance with its duty to 
assist, the RO should take all necessary steps to obtain the 
identified records.  38 C.F.R. § 3.159(c).

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), discussed above, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him that an effective date for the award of benefits will be 
assigned if an increased rating is warranted, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing an increased rating for his service connected 
PTSD, and the Board encourages him to take full advantage of 
this opportunity.

Accordingly, the case is REMANDED for the following action:


1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
also address the division of 
responsibilities between the VA and the 
veteran for obtaining evidence, and it 
should request that the veteran submit 
"any" evidence in his possession that 
is relevant to his claim.

2.	The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his PTSD 
or to any substance abuse since 
February 2004, the date of his VA 
examination.  Appropriate action must 
then be taken to obtain the identified 
records.

3.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA psychiatric 
examination to evaluate the nature and 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
appropriate by the examiner should be 
conducted.  A complete rationale should 
be provided for any opinion expressed.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
non-service-connected disorder, the 
examiner should state this in the 
report.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

While the symptoms provided in the 
rating criteria are not an exclusive or 
exhaustive list of symptomatology that 
may be considered, see Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), 
the examiner should comment on the 
veteran's thought processes, 
communication, personal appearance and 
hygiene, behavior, orientation in all 
spheres, work and family relations, 
speech, affect, abstract thinking, 
mood, memory, and ability to understand 
complex commands.  The examiner should 
also address the presence or absence of 
the following: delusions or 
hallucinations; suicidal ideation; 
anxiety, suspiciousness, or panic 
attacks; and obsessive rituals which 
interfere with routine activities.

The examiner should assign a numerical 
code under the GAF scale provided in 
the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment 
caused by any non-service-connected 
psychiatric disorder.

If the veteran's current symptomatology 
indicates a substance abuse disorder, the 
examiner should provide a medical opinion 
as to the likelihood that the substance 
abuse disorder is the result of his 
service-connected PTSD, as opposed to 
being due to some other factor or 
factors.
      
3.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.	Thereafter, the veteran's claim for 
entitlement to a higher disability 
rating for his service connected PTSD 
must be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


